92 F.3d 1180
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard L. MASSEY, Jr., Plaintiff-Appellant,v.William L. SMITH;  Ronald Hutchinson;  Richard Singletary;Conway Bailey;  Captain Johnson;  Captain Ruelin;  GloriaRichmond;  Golson;  Chester, Correctional Officer II;Collick, Correctional Officer II;  Paul Reynolds;  DorotheaDavis, Correctional Officer II;  Sewall Smith;  LieutenantPrice;  West, Jr., Correctional Officer II;  Richard Lanham,Commissioner;  Kevin Fortson, Sergeant;  Officer Oliver,Defendants-Appellees.
No. 96-6283.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 25, 1996.Decided:  August 7, 1996.

Richard L. Massey, Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Audrey J.S. Carrion, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, MD, for Appellees.
Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Massey v. Smith, No. CA-95-1099-L (D.Md. Jan. 23, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED